DETAILED ACTION
Claims 1, 3-9, 11-23 are presented for examination.
Claims 21-23 are newly presented.
Claims 2 and 10 have been amended.
Claims 1, 5-6, 8-9, 13-14, 16-17, and 19-20 have been amended.
This office action is in response to the amendment submitted on 01-AUG-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Response to Arguments - 35 USC § 101
On pgs. 10-12 of the Applicants’ Arguments/Remarks submitted 08/01/2022 (hereinafter ‘Remarks’), Applicant argues the claims are patent eligible under 35 U.S.C. 101. Examiner respectfully disagrees.
On pg. 10 of the Remarks, Applicant argues “modifying the model by generating a trajectory of the hole in the model based at least in part on the virtual high-density survey” is not abstract and is an additional limitation for analysis under Step 2A, Prong two. Examiner respectfully disagrees. The “modifying” can be performed with a pen and paper where such a model is shown in Fig. 6. MPEP § 2106.04(a)(2)(III)(B) “A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process. If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The use of a physical aid for performing the mental process does not remove the limitation from under analysis of Step 2A, Prong One. Examiner maintains the limitation recites an abstract idea. Applicant further argues the claim is not abstract because the claims is not purely mathematical, not related to organizing human activities, and is not a mental process. Examiner respectfully disagrees and maintains the claim recites a mental process. MPEP § 2106.04(a) “3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. The “modifying” of the model is an observation and judgment using a pen and paper.
Continuing to pg. 11, Applicant argues the claim to be evaluated as a whole for integration into a practical application. Applicant argues the practical application of a more accurate borehole trajectory and a more accurate tortuosity calculation. Examiner respectfully disagrees the claim as a whole allows for the realization of these practical applications. Fig. 6 would not have a more accurate borehole trajectory or more accurate tortuosity calculation.
Applicant cites additional paragraphs of [0111], [0107], [0114], and [0115]. Such as in [0111], the specification recites “the virtual high density survey can be also used for other applications in real-time, such as evaluation hole cleaning efficiency” [emphasis by Examiner]. The claim does not realize or claim the elements for realizing the benefits cited in these paragraphs.
On pg. 12 of the Remarks, Applicant argues Step 2A is “No” (the claim is not directed to the abstract idea) under prong two. Examiner respectfully disagrees and maintains the claims are directed towards an abstract idea.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 22, Examiner does not find support for the “transmitting a control signal”. ¶[0064] does contain reference to a signal for transmission using mud-pulse telemetry. Examiner recommends incorporating the elements for the transmission rather than merely reciting “control signal”.
Regarding Claim 23, Examiner does not find support for “using or changing drilling equipment”. ¶’s [0015]-[0053] contain reference to LWD and MWD. Examiner recommends incorporating the specific drilling equipment and how it relates to the survey.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

Generating a virtual high density survey based at least in part on the first survey and a model representing a subterranean formation through which at least a part of the hole extends, wherein generating comprises: simulating a second survey of a first portion of the hole between the first and second depths using a model representing the subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of the hole, including a simulated position at the second depth and one or more simulated positions at one or more depths between the first and second depths;
Figures 6, 7, and 14 of the instant application demonstrate the model. The figures show the model comprising survey points on chart. The process of evaluating and observing these charts can reasonably be done in the mind. A person would mentally place the points in the model. The generically recited model amounts to a person mentally predicting where the position of the well may be at a certain depth based on known data. 
determining that the simulated position at the second depth is not proximal to the second surveyed position within a tolerance; and
Determining if the simulated depth and the surveyed depth are not proximal is performing an evaluation determining if the points are within a certain tolerance. The comparison of the data can reasonably be done in the mind.
in response to determining that the simulated position at the second depth is not proximal to the second surveyed position within the tolerance, adjusting a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model; and
In the condition where one of the geological characteristics or geophysical characteristics are adjusted if the positions are not proximal amount to a judgement and evaluation. One could mentally perform the evaluation by adjusting a value to see if the two points become more or less proximal.

Calculating a tortuosity of the hole based at least in part on the virtual high density survey, wherein the tortuosity comprises a value representing a difference in position between a planned trajectory and the trajectory of the hole represented by the virtual high density survey; and modifying the model by generating a representation of the trajectory of the hole in the model based at least in part on the virtual high density survey
MPEP § 2106.04(a)(2)(III)(B) “A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process. If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” Calculating and modifying the model can be completed with the aid of pen and paper for performing the mental process of evaluation of the tortuosity and observation/judgment when completing the model.

Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of extra-solution data gathering/post-solution activity.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

obtaining a planned trajectory for a hole;
obtaining a first survey of the hole using a sensor deployed into the hole, wherein the first survey includes a first surveyed position at a first depth of the hole and a second surveyed position at a second depth of the hole, and wherein the first survey does not include any surveyed positions at any depth between the first and second depths;
visualizing a trajectory of the hole based on the first and second surveys.
The limitations of “obtaining” are extra-solution data gathering and the limitation of “visualizing” is extra-solution displaying a result.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(d)(II) “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claims 9 and 17 are rejected for substantially the same reasons as Claim 1, respectively, mutatis mutandis.

Claim 3, 11, and 18 recite “wherein the first survey includes a plurality of surveyed positions, including the first and second surveyed positions, at a plurality of surveyed depths, including the first and second depths, and does not include any surveyed positions between consecutive depths of the plurality of surveyed depths” furthers the extra-solution data gathering by including a plurality of surveyed positions and depths.

Claims 4, 12, and 19 recite “simulating the second survey for one or more second portions of the hole between a prior depth and a next depth, wherein the prior depth and the next depth are consecutive depths in the plurality of surveyed depths, and wherein simulating the second survey of the one or more second portions of the hole generates a next simulated position at the next depth and a plurality of simulated positions between the prior depth and the next depth” furthers the abstract idea by evaluating the position of two depths and adding simulated positions between which can be accomplished with the aid of pen and paper.

Claims 5 and 13 recite “determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth; in response to determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth, adjusting one or more parameters of the model associated with a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model at least partially between the prior depth and the next depth; and again simulating the second survey of the one or more second portions of the hole starting at the prior depth and ending at the next depth” further the abstract idea by evaluating if the simulated position and the surveyed position are proximal and if the positions are not, adjusting a geophysical characteristic of the mode, which can reasonably be done by judgement with the aid of pen and paper.

Claims 6 and 14 recite “after again simulating the trajectory: determining that the next simulation position is proximal to the next surveyed position within the tolerance; and in response to determining that the next simulation position is proximal to the next surveyed position within the tolerance, determining a tortuosity of the hole based in part on the plurality of simulated positions between the prior depth and the next depth” further the mental process by evaluating tortuosity if the simulated and surveyed positioned are judged to be within a tolerance level.

Claims 7 and 15 recite “wherein the one or more parameters comprise one or more parameters selected from the group consisting of sliding sheet, directional drilling commands, drilling parameters, rate of penetration, friction, formation hardness, bit characteristics, and formation anisotropy” furthers the extra-solution data gathering by including additional parameters.

Claim 8 and 16 recite “calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions; and correlating the tortuosity with one or more of: a combination of components of a drilling assembly used to drill hole, a fatigue life of one or more components of the drilling assembly, or a drilling event or hazard experienced while drilling the hole using the drilling assembly” further the mental process by evaluating tortuosity by correlation which can be done mentally with the aid of pen and paper.

Claim 20 recites “calculating a tortuosity of the well based at least in part on the planned trajectory and at least some of the plurality of simulated positions; determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth; in response to determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth, adjusting one or more parameters of the model associated with a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model at least partially between the prior depth and the next depth; and again simulating the second survey of the one or more second portions of the well starting at the prior depth and ending at the next depth; and after again simulating the trajectory: determining that the next simulation position is proximal to the next surveyed position within the tolerance; and in response, determining the tortuosity of the well based in part on the plurality of simulated positions between the prior depth and the next depth” further the mental process by evaluating tortuosity for a variety of different conditions which can all be done mentally with the aid of pen and paper.

Claim 21 recites “calculating the tortuosity comprises: calculating dogleg severity values for two or more adjacent simulated positions of the hole; and calculating a difference in the dogleg severity values for the two or more adjacent simulated positions of the hole” further the mental process by evaluating the dogleg severity and determining the difference.

Claim 22 recites “generating and transmitting a control signal configured to adjust a drilling parameter based at least in part on the virtual high density survey” is merely adding post solution activity MPEP § 2106.05(g) “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”

Claim 23 recites “using or changing drilling equipment based at least in part on the virtual high density survey” is merely adding post solution activity MPEP § 2106.05(g) “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”

Allowable Subject Matter
Claims 1, 9 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The written opinion of PCT/US2021/16813 do not provide a art rejection and maintains the claims contain novelty and an inventive step. All references provided by the written opinion have been reviewed.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 9, and 17, specifically

simulating a second survey of a first portion of the hole between the first and second depths using a model representing the subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of the hole, including a simulated position at the second depth and one or more simulated positions at one or more depths between the first and second depths;
determining that the simulated position at the second depth is not proximal to the second surveyed position within a tolerance; and
in response to determining that the simulated position at the second depth is not proximal to the second surveyed position within the tolerance, adjusting a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model;
calculating a tortuosity of the hole based at least in part on the virtual high density survey, wherein the tortuosity comprises a value representing a difference in position between a planned trajectory and the trajectory of the hole represented by the virtual high density survey; and

In combination with the remaining features and elements of the claims.

Conclusion
Claims 1, 3-9, 11-23 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146